 In the MatterOf HEARSTCONSOLIDATED PUBLICATIONS, INC., NEW YORKPOST CORPORATION, THE NEW YORK SUN, INC., NEW YORK WORLD-TELEGRAM CORPORATION,EMPLOYERSandNEW YORK NEWSBOYS'UNION No. 471, AFFILIATED WITH THE INTERNATIONAL PRINTINGPRESSMEN& ASSISTANTS' UNION OF NORTH AMERICA, A. F. L.,PETITIONERCase Nos. 2-RC-73 through 2-RC-76.-Decided April 21, 1949DECISIONANDORDERUnder separate amended petitions duly filed, a hearing in the above-consolidatedcases washeld before Julius Serot, hearing officer of theNational Labor Relations Board. In the course of the proceeding,the Employers filed motions to sever that were denied, and motionsto dismiss which were referred to the Board. Such motions to dis-misswill be granted for the reasons stated herein.The hearing of-ficers' rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within themeaningof the National Labor Relations Act.2.The Petitioner is an organization affiliated with InternationalPrinting Pressmen & Assistants' Union of North America, A. F. L.,and claims to represent employees of the Employers.3.The Petitionerseeks aunit composed of full-time news vendorsat established spots, who are licensed by the License Department ofthe City of New York to make single copysales of newspapers andperiodicals only, excludingall newsvendors who are licensed by thePark Department, or who pay rent to a landlord, storekeeper, or agent,or who holda licenseissued by the City of New York covering the83 N. L.R. B., No. 4.41 42DECISIONSOF, NATIONALLABOR RELATIONS BOARDsale of items other than newspapers and periodicals.'The Employerscontend that the claimed news vendors are independentcontractors,and are not employees withinthe meaningof the Act.2The Employers are engaged in thebusinessof publishing daily,evening newspapersin New York City. They sell their papers to.newsvendors, among. whom are those sought herein, who resell themat a profit to the public.The news vendors are charged a wholesaleprice for the papers delivered to them, but may returnany unsoldpapers and receive full credit therefor at- wholesale price.Both thewholesale and retail prices are fixed by the Employers.The incomeof the news vendors, from the sale of newspapers,3 is the differencebetween the cost of the papers and the retail price thereof.Once thepapers have been delivered to the news vendors, any loss thereof, ordamage thereto, must be borne by them, and not by the Employers.4News vendors, including those sought herein, are not listed on payrolls of the Employers.They receive from the Employers no wages,,salaries,commissions, bonuses, or any compensation on an hourly,daily, weekly, or monthly basis.Their income taxes are not withheldby the Employers, and they are not subject, by reason of the relation-ship in question, to the benefits of social security, workmen's compen-sation, or unemploymentinsurance..The sale of newspapers published by the Employers is only a partof the activities engaged in by the claimed news vendors, which ac-tivities include the sale of variousmagazines,periodicals, and certainnewspapers published by companies other than those involved in.this proceeding.eThese news vendors have wide latitude for individ-ual-initiative in the conduct of their business, and the Employers haveno control over their methods of operation.The Employers have noauthority, other than insignificant limitations noted hereinafter, overthe manner in which merchandise is sold, the equipmentused ,e thepersons employed by the news vendors, the bookkeeping methods ofsuch news vendors, their hours of work, holidays, and vacations, per-sonal behavior,' appearance, or their general conduct while at work.Moreover, the news vendors in question are not hired by the Em-"Although the unit sought is ambiguously described,and appears to be composed arbi=trarily of a portion of the news vendors who sell the Employers'newspapers,in view ofour findings herein we deem it unnecessary to pass upon the appropriateness of such unit.2 Section 2(3) of the Act provided that "The term'employee'...shall not include .. .any individual having the status of an independent contractor .2 Such income constitutes only a portion of that derived by each news vendor from theoperation of his newsstand.4This conclusion reasonably may :be inferred from the record.aThe Petitioner affirmatively rejects any claim that,the news vendors sought hereinare employees of such other publishers.9Prior to 1942,three of the Employers leased or sold newsstands to some of the newsvendorsSclaimed herein. HEARST CONSOLIDATED PUBLICATIONS, INC.43ployers, but are granted licenses to operate their stands by the De-partment of Licenses of the City of New York.7The right to suspendor revoke such licenses is placed by law in the Commissioner ofLicenses and does not rest with the Employers."Notwithstanding the above, the Petitioner contends that the Em-ployers assert certain elements of control over the claimed news ven-dorswhich have the effect of making such news vendors employees,rather than independent contractors.The record discloses, amongother things, that themannerin which the Employers' newspapersare displayed is controlled to some extent by the Employers; that thenumber of newspapers distributed to each news vendor is determinedby the Employers; and that on occasions the Employers have tempo-rarily refused to furnish papers to a news vendor who has failed tofollow instructions with regard to display.We do not believe that.these factors, or any other factors appearing in the record, establishan employer-employee relationship between the Employers and thenews vendors in question.Furthermore, the above-mentioned con-duct of the Employers is not inconsistent with a vendor-vendee rela-tionship between them and the news vendors, since it is not uncommonfor a sellerof merchandise to place limitations upon the disposalmethods of those who purchase from him.As already noted,9 the Act specifically excludes independent con-tractorsfrom the category of "employees."The legislative historyof the Act shows that Congress intended that the Board recognize asemployees those who "work forwages or salariesunder direct super-vision," and as independent contractors, those who "undertake to doa job for a price, decide how the work will be done, usually hire othersto do the work, and depend for their income not uponwages,but uponthe difference between what they pay for goods, materials, and laborand what theyreceivefor the end result, that is, upon profit." 10Applying such standards to theinstant case, it clearly appears thatthe newsvendors claimed herein are independent contractors, andare not "employees" within the meaning of the Act.',,In view of the foregoing, we find that no question affecting com-merce exists concerningthe representation of employees of the Em-ployers, within themeaningof Section 9 (c) (1) and Section 2 (6)and (7) of the National Labor Relations Act.Accordingly,we shalldismissthe petitions filed herein.IArticle 11, Chapter 32, Administrative Code of City of New York.8 Section 773a-5 0, Administrative Code of City of New York.8 See footnote4,supra.10 80th Congress,1st Session,House of Representatives Report No.245, April 11, 1947—page 18.11 SeeMatter of The Kansas City Star Company,76 N. L.R. B. 384. 44DECISIONSOF NATIONALLABOR RELATIONS BOARD-ORDERUpon the basis of the above findings of fact, and upon the entirerecord in this proceeding, the National Labor Relations Board herebyorders that the petition filed herein, be, and they hereby are dismissed.